Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Volkmann on 11 January 2021.

The application has been amended as follows: 
Claim 13 has been amended as follows:
13. (Currently Amended) A fluid applicator device comprising:
an applicator assembly configured to apply a fluid to a surface;
a valve mechanism configured to control a flow of the fluid to the applicator assembly;
a reservoir assembly rotatably coupled to the applicator assembly by a helical coupling and configured to store the fluid, the reservoir assembly being  along the helical coupling away from the applicator assembly to an open position of the valve mechanism, and in a second direction along the helical coupling toward the applicator assembly to a closed position of the valve mechanism; and
a locking mechanism configured to selectively couple the applicator assembly to the reservoir assembly, the locking mechanism comprising a protrusion and a slot configured to receive the 

Reasons for Allowance
Claims 1, 3-6, 9-20, and 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1, 3-6, 9-20, and 22-24 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
The prior art of record does not teach a combination of a helical coupling and “a locking mechanism configured to selectively couple the applicator assembly to the reservoir assembly, the locking mechanism comprising a protrusion and a slot configured to receive the protrusion, wherein the protrusion protrudes in a direction away from the axis of rotation and is movable within the slot as the reservoir assembly is rotated in the first direction and the second direction relative to the applicator assembly” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
The prior art of record does not teach a combination of a helical coupling and “a locking mechanism configured to selectively couple the applicator assembly to the reservoir assembly, the locking mechanism comprising a protrusion and a slot configured to receive the protrusion, wherein the protrusion protrudes in a direction away from the axis of rotation and is movable within the slot as the reservoir assembly is rotated in the first direction and the second direction” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 13.
The prior art of record does not teach a combination of a helical coupling and “a locking mechanism configured to selectively couple the applicator assembly to the reservoir assembly, the 
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787.  The examiner can normally be reached on Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754